



COURT OF APPEAL FOR ONTARIO

CITATION: Winwin Capital Management, LLC v. Oversea Chinese
    Fund Limited Partnership, 2014 ONCA 662

DATE: 20140924

DOCKET: M43810 (C58107)

Juriansz, LaForme and Lauwers JJ.A.

BETWEEN

Tom Tong, Receiver for Winwin Capital Management,
    LLC, Winwin Capital Limited Partnership, J.O.R. & Associates, LLC, Winwin
    Capital Partners, LP, and Bluejay Investment, LLC D/B/A Vintage International
    Investment, LLC

Respondents

and

Oversea Chinese Fund Limited Partnership and
    Weizhen Tang & Associates Inc., Weizhen Tang Corp. and
Weizhen Tang

Appellants (
Moving Party
)

Weizhen Tang, acting in person

Alex Zavaglia, for the respondents

Heard and released orally: September 17, 2014

On a motion to review the order of Justice E.A. Cronk of
    the Court of Appeal for Ontario, dated May 13, 2014.

ENDORSEMENT

[1]

The moving party, Mr. Tang, seeks to review the in-chambers decision of
    Cronk J.A., dismissing his motion to extend the time to perfect his appeal.

[2]

On March 25, 2014, Hoy A.C.J.O granted an extension for perfection to
    May 13, 2014. She noted that Mr. Tang had agreed to the extended timeframe and remarked
    that there should be no further adjournment. Mr. Tang did not perfect his appeal
    by May 13, 2014 and instead sought a further extension of time, which Cronk
    J.A. refused.

[3]

Before us, Mr. Tang explains that he was unable to meet the extended
    timeline because he is incarcerated and had spent two months in segregated
    custody.

[4]

Accepting that is so, we would nevertheless dismiss this motion. The appeal
    is without merit. The appeal is taken from the decision of Newbould J., before
    whom the only issue was the reasonableness of the fees and disbursements
    submitted by representative counsel. Mr. Tang has no prospects on succeeding on
    the appeal of Newbould J.s decision. From his submissions, it is apparent that
    Mr. Tang seeks to advance other issues that are beyond the scope of the appeal.

[5]

The motion is dismissed.

[6]

Costs in favour of the respondent are fixed in the amount of $5,000.00,
    all inclusive.

R.G. Juriansz J.A.

H.S. LaForme J.A.

P.
    Lauwers J.A.


